Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-10, 11-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200074492A1 to Scholl et al. (hereinafter, Scholl) in view ofUS20210061288A1 to Samel. 
Regarding claim 1, Scholl discloses: a vehicle control device for providing information associated with traveling, the vehicle control device comprising: a vehicle sensing device configured to sense information about a vehicle, the information including a velocity and a weight of the vehicle {Scholl, paragraphs [0020], [0073]: weight and/or load bearing sensors 
a traveling pattern generator configured to generate a traveling pattern of a driver in consideration of a vehicle state based on the velocity and the weight, a road condition based on a traveling route, and a driving habit of the driver traveling the traveling route {Scholl, paragraphs [0017], [0061] : methods and systems utilizing internal vehicle activity detection mechanisms, user behavioral pattern [driving habit] analysis, and real-time analysis and communication / the processing element identifies characteristics and patterns that may then be applied to analyzing sensor data [based on the velocity and the weight], authentication data, image data, user computing device data, and/or other data, the processing element may also learn how to identify different types of routes [road condition]}. 
Scholl does not explicitly teach: a slowing down length calculator configured to calculate a slowing down length weight value based on the weight and the traveling pattern, and calculate a slowing down length of the vehicle based on the traveling pattern and the slowing down length weight value. Samel remedies this and teaches in abstract, paragraphs [0025], [0060]: the system also includes an electronic control unit (ECU) of the vehicle connected to the vehicle sensors and configured to operate the vehicle based on driver driving style data determined based on the detected sensor data / a default autonomous operation of the vehicle 202 may involve the vehicle 202 beginning to brake at a default distance 212 before the stop line 214 as the vehicle 202 approaches the stop sign 208. However, using the driver's style, the autonomous operation of the vehicle 202 is adjusted to begin braking at the distance 
Samel further teaches: a user interface configured to inform the driver of deceleration information based on the slowing down length {Samel, paragraph [0034]: when the user believes that the detected braking distance [deceleration information] in the driver driving style is too long, the user may use the input/output device 312 to reduce the braking distance}.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the ECU and output device of Samel with the described invention of Scholl in order to calculate slowing down length based on weighted factors. 
	Similar logic applies to claim 11.
Regarding claim 2, which depends from claim 1, Scholl further teaches: wherein the slowing down length calculator is configured to adjust the slowing down length weight value based on an actual slowing down length of the driver {Scholl, paragraph [0019]: The DS (driver scoring) computing device updates a database and records at least a duration and a type of driver activity}.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the DS computing device of Scholl to record actual slowing down length of the driver and for the ECU of Samel to utilize the actual length in calculating the weight value and to incorporate the modification with the described invention 
	Similar logic applies to claim 12.
Regarding claim 3, which depends from claim 2,  Scholl further teaches: wherein the traveling pattern generator is configured to update the traveling pattern by assigning a weight value to a parameter of the traveling pattern based on the adjusted slowing down length weight value {Scholl, paragraph [0019]: the DS computing device updates a database}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate updating feature the DS computing device of Scholl with the described invention of Scholl in view of Samel in order to reflect feedback of the adjusted slowing down length as a parameter weight value. 
Similar logic applies to claim 13.
Regarding claim 4, which depends from claim 3,  Scholl further teaches: wherein the traveling pattern generator is configured to determine a pattern similarity based on the adjusted slowing down length weight value and the parameter weight value and to update the traveling pattern based on the similarity {Scholl, paragraph [0061]: the processing element may learn how to identify characteristics and patterns that may then be applied to analyzing sensor data, authentication data, payment transaction data, image data, user computing device data, and/or other data. The processing element may also learn how to identify different types of routes and/or driver behaviors and/or user preferences based upon differences in the received sensor data}. It is noted that identifying differences implies determining similarity. 

	Similar logic applies to claim 14.
Regarding claim 5, which depends from claim 1, Samel further teaches: further comprising: an environment sensing device configured to sense an external environment of the vehicle, wherein the slowing down length calculator is configured to calculate the slowing down length weight value in consideration of the sensed external environment {Samel, abstract: the system also includes an electronic control unit (ECU) of the vehicle connected to the one or more vehicle sensors and configured to operate the vehicle in an autonomous mode based on driver driving style data determined based on the detected sensor data [sensing device for autonomous driving includes environment sensing devices]}.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the vehicle sensors of Samel with the described invention of Scholl in view of Samel in order to reflect sensed environment data as factors for calculating the slowing down length.
	Similar logic applies to claim 15.
Regarding claim 7, which depends from claim 1, Scholl further teaches: wherein the slowing down length calculator is configured to determine whether there is a same or similar traveling pattern among previously stored traveling patterns when the vehicle enters a deceleration section requiring deceleration, and calculate the slowing down length based on a slowing down length weight value applied to the same or similar traveling pattern {Scholl, paragraphs [0019], [0061]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the pattern identifying feature of Scholl with the described invention of Scholl in view of Samel in order utilize similar data.
Similar logic applies to claim 17.
Regarding claim 8, which depends from claim 1, Scholl further teaches: wherein the user interface is configured to inform the driver of a deceleration time point on the traveling route {Scholl, paragraph [0022]: the app additionally notifies users of other information associated with the DS computing system}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the notification feature of Scholl to inform the driver of a deceleration time point on the traveling route and to incorporate the modification with the described invention of Scholl in view of Samel in order to assist the driver.
Regarding claim 9, which depends from claim 1, Scholl further teaches: wherein when the vehicle is a bus, the weight is sensed based on a number of passengers in the bus {Scholl, paragraph [0020]: the vehicle may be bus. Sensors installed on the vehicle may be configured to detect the presence of the driver and/or passengers}.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bus passenger detecting feature of Scholl to be used in sensing the weight, and to incorporate the modification with the described invention of Scholl in view of Samel in order to provide weight data.
wherein the slowing down length calculator is configured to calculate a deceleration weight value and the slowing down length when the vehicle enters a deceleration section requiring deceleration and deceleration by the driver is not performed {Scholl, paragraph [0081]: vehicle 205 includes autonomous or semi-autonomous vehicle-related functionality or technology that are used with the present embodiments to replace human driver actions that include and/or are related to the following types of functionality: (a) fully autonomous (driverless) control; (b) partially autonomous/limited driver control}. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the semi-autonomous functionality of Scholl with the described invention of Scholl in view of Samel in order to assist the driver.
	Similar logic applies to claim 20.
Regarding claim 18, which depends from claim 11, Scholl further teaches: wherein informing the driver of the deceleration information includes informing the driver of a deceleration time point on the traveling route based on the slowing down length {Scholl, paragraph [0022]}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the notification feature of Scholl to inform the driver of a deceleration time point on the traveling route and to incorporate the modification with the described invention of Scholl in view of Samel in order to assist the driver.
wherein sensing the information about the vehicle includes, when the vehicle is a bus, deriving the weight based on a number of passengers in the bus {Scholl, paragraph [0020]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bus passenger detecting feature of Scholl to be used in sensing the weight, and to incorporate the modification with the described invention of Scholl in view of Samel in order to provide weight data.
Claims 6, 16 are rejected under 35 U.S.C. 103 as being unpatentable Scholl in view of Samel and in further view of US20210155269A1 to Oba.
Regarding claim 6, which depends from claim 5, Scholl in view of Samel does not teach: wherein: the sensed information about the vehicle or the sensed external environment of the vehicle includes information about a tire condition and a road surface condition; and the slowing down length calculator is configured to derive a friction coefficient for a vehicle brake based on the tire condition and the road surface condition, and calculate a deceleration weight value based on the derived friction coefficient. Oba remedies this and teaches in paragraphs [0157], [0158]: the situation of the car to be recognized is, for example, a tire pressure, the road environment such as a friction coefficient of a road surface / the situation around the car to be recognized include, for example, conditions of road surfaces}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the tire data, road condition of Oba with the described invention of Scholl in view of Samel in order to provide data for calculating vehicle parameters.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (US-10970746-B2, US-20190283745-A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas G Black can be reached on (571)272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        




/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661